IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00083-CR

LEON CORNELIOUS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2019-1204-C1


                               ABATEMENT ORDER

       Appellant’s brief was due on August 17, 2020. Appellant’s counsel has requested

and received four extensions of time to file appellant’s brief for a total of approximately

136 days to file the brief. When the fourth request for an extension was filed, counsel

informed the Court that counsel had taken on an associate to "ensure the brief is

completed by the date requested." The Court granted the extension; but the brief has not

been filed. Instead, counsel requests another extension of time to file the brief.

       In this fifth motion, counsel proposes an 8-day extension of time to file his brief,

but makes no mention of the previously described associate, including why the associate
could not complete the brief when counsel developed “an unexpected bad reaction” to

medication.

        We understand that counsel has done everything within his ability that his

personal situation will allow to represent the client that he was appointed to represent,

but that under the circumstances, it has become necessary that the client and the trial

court that made the appointment be involved in the decision of whether it is time for

additional counsel or substitute counsel to be appointed. Moreover, we note that only in

rare instances may appointed counsel be removed over the objection of the client. See In

re Fletcher, 584 S.W.3d 584, 589-590 (Tex. App.—Houston [1st Dist.] 2019, orig.

proceeding).

        Accordingly, this appeal is ABATED to the trial court to hold a hearing to

determine whether appointed counsel is able to fulfill his duties and obligations to this

appellant, whether appellant is receiving affective assistance of counsel, and if not,

whether to appoint new or additional counsel to represent appellant effectively. The trial

court is ordered to hold such hearing, either in person or virtually, within 35 days from

the date of this order. A supplemental clerk’s record containing the trial court’s written

determination must be filed within 42 days from the date of this order.


                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed December 2, 2020
[RWR]


Cornelious v. State                                                                 Page 2